       Case 5:20-cv-00979-AKK-JHE Document 12 Filed 02/26/21 Page 1 of 1                               FILED
                                                                                              2021 Feb-26 PM 03:36
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                              UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                 NORTHEASTERN DIVISION

 JOSHUA D. AKER,                                 )
                                                 )
           Petitioner,                           )
                                                 )
 v.                                              )    Case No.: 5:20-cv-00979-AKK-JHE
                                                 )
 NICHOLS, et al.,                                )
                                                 )
           Respondents.                          )

                                 MEMORANDUM OPINION

       On February 5, 2021, the magistrate judge entered a Report and Recommendation, (doc.

11), recommending that the petition for writ of habeas corpus be dismissed without prejudice as

moot. No objections have been filed. The court has considered the entire file in this action,

together with the report and recommendation, and has reached an independent conclusion that the

report and recommendation is due to be adopted and approved.

       Accordingly, the court hereby adopts and approves the findings and recommendation of

the magistrate judge as the findings and conclusions of this court. The petition for writ of habeas

corpus is due to be DISMISSED WITHOUT PREJUDICE as moot. A separate Order will be

entered.

       DONE the 26th day of February, 2021.


                                             _________________________________
                                                      ABDUL K. KALLON
                                               UNITED STATES DISTRICT JUDGE
